STATE OF MICHIGAN

                            COURT OF APPEALS



ERIC JOSEPH MARTIN,                                                   UNPUBLISHED
                                                                      April 21, 2015
               Petitioner-Appellant,

v                                                                     No. 319553
                                                                      Marquette Circuit Court
MARQUETTE BRANCH PRISON WARDEN,                                       LC No. 13-051955-AH

               Respondent-Appellee.


Before: METER, P.J., and SAWYER and BOONSTRA, JJ..

PER CURIAM.

       Petitioner appeals as of right the circuit court’s order denying his complaint for a writ of
habeas corpus. We affirm.

        In 2004, a jury convicted petitioner, Eric Joseph Martin, of perjury occurring during a
court proceeding, MCL 750.422, for which he was sentenced to a prison term of 29 months to 15
years. In a prior appeal, this Court affirmed petitioner’s conviction. People v Martin,
unpublished opinion per curiam of the Court of Appeals, issued June 14, 2005 (Docket No.
255869), lv den 474 Mich. 1024 (2006). Petitioner thereafter filed a motion for relief from
judgment. The trial court denied the motion, and this Court denied petitioner’s delayed
application for leave to appeal the circuit court’s decision. People v Martin, unpublished order
of the Court of Appeals, entered June 15, 2007 (Docket No. 276403), lv den 480 Mich. 952
(2007).

        Several years later, petitioner filed a complaint for a writ of habeas corpus in the
Marquette Circuit Court. In his handwritten complaint, petitioner asserted “that a corporate
fiction, being ERIC JOSEPH MARTIN, with a name similar to plaintiff Eric Joseph Martin, a
real man [and] living breathing soul, has been convicted of perjury . . . but the plaintiff, the real
man [and] non-corporate fiction is being held as surety for it.” Petitioner argued that his
imprisonment was unlawful because only a real person could commit perjury and “[a] corporate
fiction person is not a real[,] living, breathing man.” The circuit court rejected petitioner’s claim,
finding that it lacked legal merit.

       Petitioner then filed a claim of appeal in this Court and also filed a complaint for a writ of
habeas corpus in this Court, raising the same claim that was raised in the circuit court. This
Court denied the complaint for a habeas writ. Martin v Marquette Branch Prison Warden,


                                                 -1-
unpublished order of the Court of Appeals, entered August 18, 2014 (Docket No. 319554). We
now address petitioner’s identical claim in this appeal.

        Petitioner’s claim presents a legal issue; we review issues of law de novo. People v
Blackmon, 280 Mich. App. 253, 259; 761 NW2d 172 (2008). Petitioner’s argument is very brief.
He maintains that the conviction of perjury against Eric Joseph Martin was somehow entered
against a corporate entity bearing his name. Because the corporate entity was allegedly
convicted rather than the person, petitioner argues that his imprisonment is improper and a
violation of his right to due process. Petitioner does not develop his argument. He does not
explain how a corporation came to have his name, how it came to be on trial for perjury, or how,
although the corporation was convicted, he was substituted for the corporation and sentenced to
prison.

        In addition, petitioner has not submitted any factual support for his claim that the 2004
perjury conviction was entered against a corporate entity bearing his name. The appeal from the
2004 conviction was filed on behalf of petitioner, not a corporation. Petitioner did not claim, in
either his direct appeal or his appeal from the denial of his motion for relief from judgment, that
he had been wrongly imprisoned following the conviction of a similarly named corporation.
Neither this Court’s decision affirming petitioner’s conviction nor this Court’s order denying his
delayed application for leave to appeal the denial of his motion for relief from judgment
indicates that the convicted party was a corporation.

        This Court’s decision in petitioner’s direct appeal from his perjury conviction clearly
indicates that it was dealing with the conviction of a “living, breathing” person and not a
corporation. Indeed, one of the issues raised on appeal by petitioner concerned the trial court’s
decision to shackle and gag him during trial. A corporation would not be physically present
during a trial and could not be shackled or gagged. Also, in his application from the denial of his
motion for relief from judgment, petitioner raised a number of issues that clearly could only
apply to a real person. Thus, it is clear that petitioner, and not a similarly named corporation,
was tried before a jury and convicted of perjury.

        Petitioner provides two citations in support of his legal argument, but he fails to discuss
the citations or explain how they support his position. “It is not enough for an appellant in his
brief to simply announce a position or assert an error and then leave it up to this Court to
discover and rationalize the basis for his claims, or unravel and elaborate for him his arguments,
and then search for authority either to sustain or reject his position.” Mitcham v Detroit, 355
Mich. 182, 203; 94 NW2d 388 (1959). Regardless, the cited authority does not support
petitioner’s argument.

        Petitioner cites MCL 450.1108(2), a provision of the Business Corporation Act. This
statute provides:

                “Person” means an individual, a partnership, a domestic or foreign
       corporation, a limited liability company, or any other association, corporation,
       trust, or legal entity. [Emphasis supplied.]




                                                -2-
        This definition does not, by its terms, relate to a corporation’s liability for criminal acts.
Instead, it provides a definition for use with respect to the Business Corporation Act. Moreover,
the definition in subsection (2) provides that a “‛[p]erson’ means an individual . . . .” Thus, by
its terms, the definition does not indicate that a “person” is only a corporation. A “person” can
be an individual, and petitioner is an individual, so this statutory provision, even if applicable,
would support, rather than preclude, petitioner’s conviction in a criminal trial for perjury
occurring during a court proceeding.

        Petitioner also cites People v Pavlak, 99 Mich. App. 190; 297 NW2d 878 (1980), declined
to follow by People v Munley, 175 Mich. App. 399; 438 NW2d 292 (1989), and People v
Kosciuszko, 434 Mich. 314; 454 NW2d 105 (1989), but again fails to explain how this case
supports his position. The Pavlak case concerned the right of a corporate surety to
reimbursement of a bond it provided to a criminal defendant. The bond was initially forfeited
when the defendant failed to appear for sentencing. Pavlak, 99 Mich. App. at 191. The surety
paid the bond to the court, but the defendant was rearrested the same day the bond was paid, and
the surety moved to have the forfeiture set aside and the bond returned. Id. at 191-192.
Ultimately, the circuit court refused to return the bond, claiming that, based on a previous Court
of Appeals decision, it had no authority to remit a forfeited bond to a corporate surety. Id. at
192. This Court disagreed, found the prior decision unpersuasive, and held that a corporate
surety should be treated the same as a principal. Id. at 194-196. In the course of its discussion,
this Court stated:

               A corporation is a “person” within the meaning of the equal protection
       clause. Grosjean v American Press Co, Inc, 297 U.S. 233; 56 S. Ct. 444; 80 L. Ed.
660 (1936), Louis K Liggett Co v Lee, 288 U.S. 517; 53 S. Ct. 481; 77 L. Ed. 929
       (1933). If both the principal and the surety are “persons” within the meaning of
       the equal protection clause, and, by virtue of ordinary suretyship law must be
       “similarly situated”, it then becomes an inescapable conclusion that a rule which
       treats the principal and surety differently offends the equal protection clause.
       [Pavlak, 99 Mich. App. at 196.]

       Presumably, it is this language upon which petitioner relies. However, it does not
support his argument, because the legal proposition that a corporation is treated as a “person”
under the law does not establish that in this case a corporation, rather than petitioner, was
convicted of perjury following a trial in the circuit court. Therefore, neither of the legal citations
provided by petitioner support his argument.

        Because petitioner’s argument that a “legal fiction corporate entity” was convicted of
perjury and that he, “a real, living[,] breathing human being,” is being illegally held as a surety
for that corporate entity, is devoid of both factual and legal support, we affirm the circuit court’s
order denying petitioner’s complaint for a writ of habeas corpus.




                                                 -3-
Affirmed.



                  /s/ Patrick M. Meter
                  /s/ David H. Sawyer
                  /s/ Mark T. Boonstra




            -4-